Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1-3 are allowed.
REASONS FOR ALLOWANCE
3.	The following is an examiner’s statement of reasons for allowance:
Claims 1-3 are allowable because none of the prior art discloses or fairly suggests a method for anatomical mapping of a buttock of a subject with an apparatus, the method comprising: marking on a buttock of a subject a curvilinear outline of an upper extremity of tensed gluteus maximus of the subject; setting the apparatus with a distance of about 6 inches from an end edge of the second strip to a side edge of the first strip which side edge is proximal to the end edge of the second strip; arranging the apparatus in contact with and conforming with a buttock of a subject with the end edge of the second strip aligned with a midline of the dorsal side of the torso; marking a vertical first line on the buttock downwards from proximate the marked outline of the upper extremity of the gluteal maximus; setting the apparatus with a distance of about 7 inches, or about 6 inches if the subject is under 5’7”, from the end edge of the second strip to the proximal side edge of the first strip; arranging the apparatus with the end edge of the second strip aligned with the first vertical line; marking a vertical second line on the buttock downwards from proximate the marked outline of the upper extremity of the gluteal maximus; marking a horizontal third line intersecting an apex of the buttock and perpendicular to and connecting the first and second lines; marking a fourth line parallel to the first and second lines and bisecting the third line; and marking  a fifth line parallel to the third line and bisecting the first line and perpendicular to and connecting the first and second lines, thereby to form quadrants extending upwards from the apex of the buttock to the upper extremity of the gluteus maximus, a perimeter of each of the quadrants defining entry locations for lateral injection of a filler into the quadrants, and in the combination as claimed in claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY HE whose telephone number is (571)272-2230. The examiner can normally be reached 9:00am--5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY HE/Primary Examiner, Art Unit 2867